DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/24/2022 has been entered.  Claims 1 and 3-20 remain pending.  Claims 12-20 were previously withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-11 and 15-20 are not directed to independent and distinct invention.  This is not found persuasive because the analysis used to determine whether the Office may require restriction differs in national stage application submitted under 35 USC 371 (unity of invention analysis) as compared to national applications filed under 35 USC 111(a) (independent and distinct analysis) See MPEP § 823.  See MPEP § 1850 and 1893.03(d) in regards to unity of invention. The special technical feature is an alkyd-containing dispersion comprising water and an alkyd-containing polymer selected as one from the group of acrylic-modified alkyd polymer, a silicone-acrylic-modified alkyd polymer, and a mixture thereof.  This technical feature is disclosed in Kim (WO 2015/077677 A1).
Applicant’s argument that there would be no serious burden for the Examiner to examine the claims of Groups I and III because of the relationship of the claims is not persuasive.  The coating layer of claim 15 requires a substrate that is not required in claim 1.  Furthermore, the restriction for national stage applications do not have a burden requirement.  However, the claims of Group III will be considered for rejoinder once Group I has been found allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano (US 2010/0166967 A1) in view of McInerney (US 2015/0175818 A1).
Regarding claim 1, Fasano discloses an aqueous alkyd emulsion paint (a waterborne coating formulation) [0002].  The composition may comprise plastic pigments, such as ceramic spherical particles, hollow glass particles, ceramic hollow spheres (thermal insulating fillers as recited in claim 2) [0053].  The alkyd of the alkyd emulsion includes acrylic-modified alkyd [0023, 0054]. In Table 1, the alkyd emulsion paint has a weight solids of 53.3 wt%.  Therefore, based on calculations the amount of water is about 46.7 wt% which is within the claimed range.  The amount of the alkyd containing resin is about 29.73 wt% based on calculations which is within the claimed range.  
	However, Fasano does not disclose the coating formation comprises about 2 to about 30 wt% of one or more thermal insulating fillers.  As the fire resistant properties or density of the coating are variables that can be modified by adjusting said amount of glass beads or hollow glass spheres, respectively as per the teachings of McInerney [0040], the precise amount of glass beads or hollow glass spheres would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of glass beads or hollow glass spheres, and the motivation to do so would have been to obtain desired fire resistance or density (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claims 3-6 and 9, the alkyd-containing polymer being a silicone-acrylic-modified alkyl polymer is optional.  Therefore, the claimed limitations are met.  
	Regarding claim 7,  Fasano discloses the aqueous alkyd emulsion is added under low shear stirring [0054].  Emulsifiers and dispersants are optional [0054].  Therefore 0 wt% of surfactant(s) is envisaged.
	Regarding claim 8, Fasano discloses emulsifiers or dispersants which are surfactants [0054]. 
	Regarding claim 10, Fasano discloses film-forming or non-film forming waterborne polymers, such as emulsion polymers, colorants, metal effect pigments, transparent effect pigments, luminescent pigments, thermochromic or photochromic pigments, neutralizers, plasticizers, naturally derived plasticizers, antifoaming agents (defoamers), thickeners, biocides rheology modifiers, UV absorbers, curing agents (crosslinking agents), or waxes [0024, 0047-0049, 0054].
	Regarding claim 11, Fasano discloses the coating formulations as shown above in claim 1. Fasano acknowledges there is a desire to reduce the level of solvent released by alkyd resins in coatings [0030].
	However, Fasano does not disclose the coating formulation contains volatile organic compounds (VOCs) in a quantity that is less than 150 grams/liter as determined by ASTM D2369-10(2015)e1 test method.  Additionally McInerney teaches the coating composition has a low volatile organic content, such as about 100 grams/liter or less of volatile organics [0058].  McInerney is concerned with coating materials which may include alkyd paint [0003, 0049].  Fasano and McInerney are analogous art concerned with the same field of endeavor, namely coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the volatile organic content as per the teachings of McInerney, and the motivation to do so would have been as McInerney suggests such amounts are suitable to achieve a low volatile organic content [0058].  

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
	A) Applicant’s argument that surprisingly, a thermal insulating coating comprising the alkyd polymer or alkyd-containing polymer and the inorganic thermal insulating fillers of the present disclosure exhibits better thermal insulating properties than an organic, latex polymer-based thermal insulating coating (page 8) is not persuasive.  Only silica aerogel is used in Experiment 10 and Table 2.  It is unknown whether the amount of the filler is critical.  The only comparative example is styrene acrylic latex as shown in Table 2.  However, the closest prior art of record, Fasano teaches both an acrylic modified alkyd and ceramic spherical particles or hollow glass spheres.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).
	B) Applicant’s argument that McInerney directs one skill in the art to flaked glass (page 9) is not persuasive.  McInerney was used to show that the glass beads or hollow glass spheres not only impart color and/or gloss and also why to reduce volatile organic content.  The glass beads are known to provide a flame resistant barrier.  The hollow glass spheres also are able to reduce the density of paints.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
Furthermore, the flaked glass per the teachings of McInerney is not being added to the composition per the teachings of Fasano.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/            Primary Examiner, Art Unit 1767